Exhibit 10.43.1




Incentive and Performance Compensation
Pursuant to 2005 Financial Performance


In addition to base salary, senior management, including executive officers,
participate in various annual performance incentive programs. These programs are
part of our comprehensive Incentive and Performance Plan which was approved by
shareholders in May 2004. The programs are designed to focus management’s
efforts on our objectives, provide appropriate rewards that are consistent with
financial performance and align incentive compensation with the interests of
shareholders.



·  
The incentive plan for senior management, including executive officers, is based
on 70% of consolidated earnings before interest, taxes, depreciation and
amortization (EBITDA) and 30% on the return on net investment (RONI). Payout
ranges are established each year by the Compensation Committee and may range
from 0% to 200% of base salary. Additionally, the Compensation Committee may
award participants discretionary bonuses.




·  
The incentive plan for senior management of BMC West is equally based on the
segment’s (EBITA); the segment’s lease adjusted return on net investment (RONI)
and consolidated EBITDA. Payout ranges are established each year by the
Compensation Committee and may range from 0% to 180% of base salary.
Additionally, the Compensation Committee may award participants discretionary
bonuses.




·  
The incentive plan for senior management of BMC Construction is based on 70% of
the segment’s EBITA and economic profit and the remaining 30% is based on
consolidated EBITA and economic profit. The size of the potential incentive pool
is evaluated annually and payouts are based on the participant’s contribution to
financial performance. Additionally, the Compensation Committee may award
participants discretionary bonuses.






--------------------------------------------------------------------------------

